DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-7, 11-13 and 18-21 are pending in the present application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 July 2022 was filed after the mailing of the non-final Office action on 22 March 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Withdrawn Rejections
The rejection of claims 1 and 22 under 35 U.S.C. 103 as being unpatentable over Yamase (Journal of Materials Chemistry, 2005; cited in IDS filed 24 September 2020) in view of Varesano et al. (Science against microbial pathogens: communicating current research and technological advances, 2011) is hereby withdrawn in view of the amendment to recite compositions and products comprising VOSO4, K11H[(VO)3(SbW9O33)2], Na9[SbW9O33], and polyhexamethylene biguanide (PHMB) or a salt thereof.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 11-13 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Dan et al. (US 2014/0363520 A1) in view of Varesano et al. (Science against microbial pathogens: communicating current research and technological advances, 2011).
The instant claims are drawn to compositions and products comprising VOSO4, K11H[(VO)3(SbW9O33)2], Na9[SbW9O33], and polyhexamethylene biguanide (PHMB) or a salt thereof, wherein the compounding ratio of VOSO4, Na9[SbW9O33], and PHMB is 0.1-20 M, 0.1-30 M, and 0.1-30 M, respectively, with respect to 1 M of K11H[(VO)3(SbW9O33)2].
Dan et al. teach aqueous compositions and a substrate comprising a composition including VOSO4, K11H[(VO)3(SbW9O33)2], Na9[SbW9O33], oxacillin and irgasan, wherein the compositions have antiviral and antibacterial activity (Abstract; [0010]-[0018], [0023], [0025], [0027], [0031]; Claims 1-3).  Dan et al. teach that VOSO4, K11H[(VO)3(SbW9O33)2] and Na9[SbW9O33] are compounds belonging to a metal oxide cluster, called polyoxometalates (PM compounds), and each of the compounds has its own bioactivity such as an antibacterial activity and antiviral activity ([0025]).  Dan et al. teach that VOSO4, K11H[(VO)3(SbW9O33)2] and Na9[SbW9O33] are present from 1 to 50, from 10 to 300, and from 50 to 1500 µg/ml, respectively ([0027]).  Dan et al. also teach that the pH of discharged water containing the MPM composition was 7.8-8.0 (Table 8).  Dan et al. further teach that the antiviral and antibacterial composition may be included in soaps, sanitary products, detergents for the house, kitchen and clothes, cosmetics, and aqueous sprays for to be used for kitchen, cloth, lavatory, bath, etc. ([0054]-[0055]).
Dan et al. teach that the aqueous solution may also be allowed to contain another medicinal agent, but do not explicitly disclose compositions further comprising PHMB.  However, Varesano et al. teach that polybiguanides kill bacteria by electrostatic attractions occurring between the positively charged biguanide groups and the negatively charged bacterial cell surface.  Moreover, cationic biguanide groups are also involved in binding the polymer to the fabric surface by electrostatic interactions with negatively charged groups.  Varesano et al. teach that one of the most used biguanide-based polymers is poly(hexamethylene biguanide) (PHMB).  It has been widely used as antimicrobial agent in cosmetics, as sanitizer, and in contact-lens solutions because of its low toxicity (pg. 104-105, Section 4.3).
Therefore, it would have been prima facie obvious to prepare compositions comprising VOSO4, K11H[(VO)3(SbW9O33)2] and Na9[SbW9O33] according to Dan et al., and further comprising polyhexamethylene biguanide according to Varesano et al.  Such would have been obvious in the absence of evidence to the contrary because it is generally prima facie obvious to use in combination two or more ingredients that have previously been used separately for the same purpose to form a third composition useful for that same purpose.  The idea of combining them flows logically from their having been taught individually in the prior art.  In re Kerkhoven 626 F.2d 646, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Regarding the concentration, a person having ordinary skill in the art would have been motivated to determine through routine experimentation the amount of PHMB to add to the compositions according to Dan et al. in order to produce an effective antimicrobial and antiviral composition.
Regarding instant claim 21, Dan et al. teach VOSO4, K11H[(VO)3(SbW9O33)2] and Na9[SbW9O33] in a molar ratio of 5.5 : 1 : 17.3 ([0056]).  
It would have been obvious to prepare a composition according to Dan et al. comprising VOSO4, K11H[(VO)3(SbW9O33)2] and Na9[SbW9O33] in a molar ratio of 5.5 : 1 : 17.3, and to optimize the concentration of PHMB to provide a desirable antibacterial and antiviral composition.  
Response to Arguments
Applicant’s Remarks filed 15 July 2022 have been fully considered but they are not persuasive.  Applicant argues that it would not have been obvious to "merely add" PHMB to Dan's composition with any reasonable expectation of success based on the understanding in the art that many such compounds interfere with each other. Applicant asserts that it was unexpected that their particular combination of compounds—in the recited amounts—could achieve antibacterial and antiviral results.
The examiner respectfully argues that the instant specification does not provide guidance as to what types of compounds are expected to interfere with VOSO4, K11H[(VO)3(SbW9O33)2] and Na9[SbW9O33].  The instant specification merely states that “when a plurality of compounds are randomly selected and combined, the combined compounds often react to each other or inhibit the antibacterial activity and antiviral activity of the compounds”.  There is not indication that the specification specifically refers to VOSO4, K11H[(VO)3(SbW9O33)2] and Na9[SbW9O33], or what other types of compounds are expected to interfere with the antibacterial and antiviral activity.
The examiner has provided evidence that VOSO4, K11H[(VO)3(SbW9O33)2] and Na9[SbW9O33] can be combined with other active agents, oxacillin and irgasan, as reasonably taught by Dan et al.  Dan et al. also teach that their MPM composition may include additional components without inhibiting the antibacterial and antiviral activity of the composition ([0053]-[0055]).  Dan et al. teach, “the wet hand towel is allowed to contain the MPM composition, but the wet hand towel may further be allowed to contain another ingredient such as a medical agent.  In this case, for example, in the third embodiment, the MPM aqueous solution is sprayed in which another medicinal solution for wet hand towel, moisturizing agent or the like has been further added.  Examples of the moisturizing agent include fulvic acid, hyaluronic acid, royal jelly, glycerin and soybean extract.  The MPM aqueous solution does not inhibit the effect of such another medicinal solution for wet hand towel, moisturizing agent or the like, and the antibacterial activity, antiviral activity and antifungal efficiency of the MPM aqueous solution are not also inhibited by such another medicinal solution for wet hand towel, moisturizing agent or the like.”  Dan et al. further teach, “the wet hand towel is allowed to contain the MPM composition, but soap such as hand soap, or a sanitary product such as a mask and cotton swab may be allowed to contain the MPM composition. In addition, detergents such as for residence, kitchen and cloth, which are for use in a lavatory, bath, kitchen, tableware, cloth or the like, may be allowed to contain the MPM composition. Moreover, a cosmetic product such as lotion or emulsion may be allowed to contain the MPM composition.”  Dan et al. teach, “Note that because the MPM aqueous solution does not inhibit the effect of another ingredient such as a medical agent, and the antibacterial activity and antiviral activity of the MPM aqueous solution are not also inhibited by another medical agent or the like, as described above, the MPM aqueous solution may also be allowed to contain such another medical agent or the like.”
Therefore, Dan et al. teach that VOSO4, K11H[(VO)3(SbW9O33)2] and Na9[SbW9O33] can be combined with additional agents without inhibiting their antibacterial and antiviral activity.  In the absence of evidence to the contrary, a person having ordinary skill in the art would have a reasonable expectation that addition of PHMB to VOSO4, K11H[(VO)3(SbW9O33)2] and Na9[SbW9O33] would not affect the antibacterial and antiviral activity.
Obviousness does not require absolute predictability, however, at least some degree of predictability is required.  See MPEP 2143.02(II).  Dan et al. teach that VOSO4, K11H[(VO)3(SbW9O33)2] and Na9[SbW9O33] can be combined with additional agents without inhibiting their antibacterial and antiviral activity.  Therefore, a person having ordinary skill in the art would have a reasonable expectation of success.
Applicant further argues that it is not enough to establish the mere possibility that one of ordinary skill in the art could make the combination; to establish obviousness, the Office must establish a reason to make the combination. 
The examiner respectfully argues that it would have been obvious in the absence of evidence to the contrary because it is generally prima facie obvious to use in combination two or more ingredients that have previously been used separately for the same purpose to form a third composition useful for that same purpose.  The idea of combining them flows logically from their having been taught individually in the prior art.  In re Kerkhoven 626 F.2d 646, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Dan et al. teach that VOSO4, K11H[(VO)3(SbW9O33)2] and Na9[SbW9O33] are compounds belonging to a metal oxide cluster, called polyoxometalates (PM compounds), and each of the compounds has its own bioactivity such as an antibacterial activity and antiviral activity ([0025]).  Varesano et al. teach that PHMB kills bacteria, is one of the most used biguanide-based polymers, and has been widely used as an antimicrobial agent in cosmetics, as sanitizer, and in contact-lens solutions because of its low toxicity (pg. 104-105, Section 4.3).  Therefore, VOSO4, K11H[(VO)3(SbW9O33)2], Na9[SbW9O33], and PHMB are each taught to possess antibacterial activity.  It would have been obvious to combine known antibacterial agents with the reasonable expectation that the resulting combination would also possess antibacterial properties.
Applicant asserts that they conducted an experiment using PHMB for an antibacterial effect against MRSA.  The number of living bacteria at 18 hours later was <20 as shown in Table 2 of present specification.  This was a remarkable improvement over the number of bacteria in the control, which was on the order of 107.  On the contrary, Dan demonstrates that when oxacillin and irgasan were combined, the number of living bacteria was on the order of 102- 104, even after 24 hours (compared to 107 in the control sample).  See Dan, Table 7.  That is, both Applicant's control and Dan's control included comparable values of the living bacteria, and the data demonstrates that a composition including PHMB has a superior effect compared to a composition including oxacillin and irgasan.
The examiner respectfully argues that the data does not compare against PHMB alone and VOSO4, K11H[(VO)3(SbW9O33)2] and Na9[SbW9O33] alone to demonstrate an unexpected result.  The data merely shows that replacing irgasan and oxacillin with PHMB resulted in a faster reduction in MRSA.  Also, PHMB is known to kill bacteria.  As evidenced by SE 1650162 A1, PHMB has been shown to be effective against Pseudomonas aeruginosa, Staphylococcus aureus (also the methicillin-resistant type, MRSA), Escherichia Coli, Candida albicans (yeast), Aspergillus brasiliensis (mold), vancomycin-resistant enterococci, and Klebsiella pneumoniae (carbapenem-resistant enterobacteriaceae) ([0036]).  Similarly, Kirker et al. (Wounds, 2009) teach that PHMB-treated antimicrobial foam dressing exhibited antimicrobial activity against MRSA by resisting bacterial colonization within the dressing (pg. 233, Conclusion).  Therefore, a person having ordinary skill in the art would reasonably expect that including PHMB in the composition with VOSO4, K11H[(VO)3(SbW9O33)2] and Na9[SbW9O33] would effectively control the growth of MRSA.
Applicant further asserts that their inventive composition including PHMB has a superior effect at controlling Bacillus cereus when compared to a composition including oxacillin and irgasan.
The examiner respectfully argues that the data does not compare against PHMB alone and VOSO4, K11H[(VO)3(SbW9O33)2] and Na9[SbW9O33] alone to demonstrate an unexpected result.  The data merely shows that replacing irgasan and oxacillin with PHMB resulted in a faster reduction in Bacillus cereus.  Also, as evidenced by EP 1 473 047 B1, PHMB is shown to be effective at controlling the growth of Bacillus cereus (Table 3).  Therefore, a person having ordinary skill in the art would reasonably expect that including PHMB in the composition with VOSO4, K11H[(VO)3(SbW9O33)2] and Na9[SbW9O33] would effectively control the growth of Bacillus cereus.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.W.S/Examiner, Art Unit 1616


/ERIN E HIRT/Primary Examiner, Art Unit 1616